DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species B4: the device for attraction of harmful insects with chopping blades (Claims 1-2, 6-7, 9-17) in the reply filed on 11/01/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 2 is further withdrawn from consideration because it pertains to attracting beneficial insects.
Specification
The abstract is objected to because of the following informalities: 
The abstract line 1 recites, “Certain embodiments are direct to” which is implied and should be deleted.
The abstract line 1, “device that use” should be –a device that uses--
Appropriate correction is required.
Drawings
The drawings are objected to because excessive shading in figs. 1 and 2. See MPEP 1.84 (m) which requires line drawings only.
Fig. 3 is objected to, the dimensions should be removed from the fig. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  
Claim 7, “configure” should be –configured--.
Claim 17 is objected to for none metric units. Note MPEP § 608 states that “all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, “a platform configured to trap or kill the harmful insects”. It is unclear how applicant’s platform is trapping or killing insect. From the disclosure it appears a trap on the platform is performing this function not the platform itself. As best understood the office is assuming there is some sort of trap on the platform.
Claim 16 recites, “wherein the platform is a tripod”. It is unclear how a platform defined commonly as “a raised level surface on which people or things can stand” can be a tripod. As best understood the office is assuming the platform is on a tripod.
Claim 17 recites, “wherein the platform is 0.5 to 10 feet in height”. It is unclear if applicant means the thickness of the platform itself is 0.5-10 feet or if the platform is 0.5 to 10 feet off the ground? As best understood the office is assuming the latter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 9, 10, 12, 13, 14 are rejected under 35 U.S.C. 102 (a) (1) and 102 (a) (2) as being anticipated by Visagie (US 7024815).
For claim 1, Visagie discloses a genus/species selective attraction device comprising light source (as seen in fig. 1 and Col. 3, lines 18-23), the light source being configured to emit a specific spectrum of one or more wavelengths selected to specifically attract a targeted animal and/or insect population (abstract, Col. 1, lines 10-17, Col. 2, lines 45-50, specifically can be for mosquitoes, note every light emits a wavelength of light, Visagie’s light will emit a specific spectrum of light).
	For claim 6, Visagie further discloses wherein the light source is configured to selectively attract harmful insects (abstract, Col 1. Lines 10-17 mosquitoes).
For claim 7, Visagie further discloses a platform configure to trap or kill the harmful insects (see annotated fig. below, as best understood the platform is in the extermination area 5 which is configured to kill insects).

    PNG
    media_image1.png
    807
    478
    media_image1.png
    Greyscale


For claim 10, Visagie further discloses, wherein the insect kill mechanism is a blade (Col. 5, lines 3-8) or electrified surface.
For claim 12, Visagie further discloses a power source (battery and solar charging system Col. 2, lines 30-36).
For claim 13, Visagie further discloses wherein the power source is a solar power source  (battery and solar charging system Col. 2, lines 30-36).
For claim 14, Visagie further discloses wherein the power source is a battery  (battery and solar charging system Col. 2, lines 30-36).

Claim(s) 1, 6, 7, 11, 12, 13, 14, 16 are rejected under 35 U.S.C. 102 (a) (1) and 102 (a) (2) as being anticipated by KR 20100008217 (provided herein, see English translation provided herein, hereafter referred to as KR ‘217).
For claim 1, KR ‘217 discloses a genus/species selective attraction device comprising light source (LED abstract), the light source being configured to emit a specific spectrum of one or more wavelengths selected to specifically attract a targeted animal and/or insect population (abstract, wavelengths of 300-400, page 2 description attracting harmful insects, crop pests, page 4, description experiment 1 moth).
	For claim 6,  KR ‘217  further discloses wherein the light source is configured to selectively attract harmful insects (abstract, page 2 description attracting harmful insects, crop pests, page 4, description experiment 1 moth).
For claim 7, KR ‘217  further discloses a platform configure to trap or kill the harmful insects (see figs. 1 and 3 the base of the trap is a platform)

For claim 12, KR ‘217 further discloses a power source (battery and solar panels, abstract, claims).
For claim 13, KR ‘217 further discloses wherein the power source is a solar power source  (battery and solar panels, abstract, claims).
For claim 14, KR ‘217 further discloses wherein the power source is a battery  (battery and solar panels, abstract, claims).).
For claim 16, KR ‘217 further discloses wherein the platform is a tripod (as best understood on a tripod as per figs. 1-3)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over KR ‘217 in view of Visagie.
For claims 9-10, KR ‘217 is silent about an insect kill mechanism, wherein the insect kill mechanism is a blade or electrified surface.
Visagie teaches an insect trap (abstract and figs.) including an insect kill mechanism, wherein the insect kill mechanism is a blade (Col. 5, lines 3-8) or electrified surface.
.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Visagie in view of KR ‘217.
For claim 11, Visagie is silent about wherein the light source comprises a light emitting diode (LED).
KR ‘217 teaches an insect trap (abstract and figs.) wherein the light source comprises a light emitting diode (LED) (abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the light source of Visagie an LED as taught by KR ‘217 to have a long lasting source of light to attract insects.
For claim 16, Visagie is silent about wherein the platform is a tripod.
KR ‘217 teaches an insect trap (abstract and figs.) having a base platform (bottom of the trap) arranged on a tripod (figs. 1-3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the pole base of Visagie an tripod base as taught by KR ‘217 in order to firmly fix the trap in an elevated position. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Visagie or alternatively KR ‘217.
For claim 15, Visagie or alternatively KR ‘217 are silent about wherein the power source is a public electricity grid.
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Visagie or alternatively KR ‘217 in view of KR 200379468 (provided herein, see English translation provided herein, hereafter referred to as KR ‘468).
For claim 17, Visagie or alternatively KR ‘217 are silent about wherein the platform is 0.5 to 10 feet in height.
KR ‘468 teaches an insect trap (abstract and figs.) including a platform having the trap thereon (5 on 6, fig. 2) wherein the platform is elevated above the ground (via posts 8) at a height between 0.5 to 10 ft (see abstract the four posts 8 have a height of about 2m=6.5 ft).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange the platform (and elevate the trap) of Visagie or KR ‘217 to a height of between 0.5 to 10 ft, as taught by the raised trap of KR ‘468, in order to provide the trap at a sufficient height to attract and trap flying insects. 
Additionally it is noted that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to raise the platform (and trap) of Visagie or alternatively KR ‘217 to a height of 0.5-10ft, in order to provide the trap at a sufficient height to attract and trap flying insects and since it has been held that where routine testing and general experimental conditions are present, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The cited prior arts of record are noted because they include insect traps with light sources to attract insects and/or they include tripod platform raised insect traps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619